COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-06-218-CV
 
 
VALLEY VIEW OIL OPERATIONS, LLC                                     APPELLANT
 
                                                   V.
 
SUNRISE OIL, LTD                                                                  APPELLEE
 
                                              ------------
 
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Valley View Oil
Operations, LLC attempts to appeal from a judgment signed by the trial court on
March 28, 2006, after a bench trial. 
Appellant filed an untimely request for findings of fact and conclusions
of law on April 19, 2006, two days after the twenty-day deadline for such a request.  See Tex.
R. Civ. P. 297.  An untimely
request for findings of fact and conclusions of law does not extend the
deadline to file a notice of appeal.  See
Tex. R. App. P. 26.1(a).  Thus, Appellant=s notice of appeal was due on April 28, 2006, but Appellant did not
file the notice until June 19, 2006.  See
Tex. R. App. P. 26.1.
Because Appellant=s notice of appeal
appeared untimely, we notified it on July 20, 2006 of our concern that this
court may not have jurisdiction over the appeal and requested a response
advising the court whether Appellant timely mailed its request for findings of
fact and conclusions of law to the trial court clerk.  See Tex.
R. App. P. 42.3(a).  Appellant
responded by stating that it did not mail the request for findings of fact and
conclusions of law, but rather hand-delivered them to the trial court clerk on
April 19, 2006.
The times for filing a notice of appeal are jurisdictional
in this court, and absent a timely filed notice of appeal, we must dismiss the
appeal.  See Tex. R. App. P. 25.1(b), 26.3; Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). 
Because Appellant=s notice of appeal was not timely filed, we
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P.
42.3(a), 43.2(f). 
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:
August 24, 2006




[1]See Tex. R. App. P. 47.4.